Case 2:20-cv-01755-FB-ST Document 16 Filed 03/16/21 Page 1 of 9 PageID #: 78




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 MMP Capital, Inc.
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 2:20-cv-1755-FB-ST
        -against-

 Punyakam, PLLC et al.

                        Defendants.
 ------------------------------------------------x


 Appearances:                                        For the Defendant:
 For the Plaintiff:                                  PUNYA RAMAN GAMMAGE
 DANIEL D. BARNES                                    Pro Se
 Chiesa Shahinian & Giantomasi PC                    3736 East Marlene Dr.
 One Boland Dr.                                      Gilbert, AZ 85296
 West Orange, NJ 07052

BLOCK, Senior District Judge:

       Plaintiff MMP Capital, Inc. (“MMP”) entered into a contract (“Equipment

Finance Agreement” or “EFA”) with Defendant Punyakam, PLLC (“Punyakam”),

whereby the former agreed to finance the latter’s purchase of medical equipment.

Pro se Defendant Punya Raman Gammage is the EFA’s guarantor. MMP alleges

that Punyakam and Gammage have refused to make payments as required by the

EFA. It seeks damages for breach of contract and unjust enrichment.
    Case 2:20-cv-01755-FB-ST Document 16 Filed 03/16/21 Page 2 of 9 PageID #: 79




         Gammage moves to transfer venue to the United States District Court for the

District of Arizona, where she resides and her company has its headquarters. MMP

responds that a forum selection clause in the EFA prevents transfer.

         For the reasons stated below, Gammage’s motion is denied.

                                            I.

         MMP Capital, Inc. is a New York company with a principal place of

business in this state. Punyakam, PLLC is an Arizona professional limited liability

company headquartered in that state. Punya Raman Gammage is an Arizona

resident and the sole member of Punyakam, PLLC.

         In September of 2019, the parties executed the EFA. The EFA contains a

forum selection clause, which states:

         The EFA shall be governed and construed under the laws of the State of
         New York. . . and is deemed to have been performed in Nassau County, NY.
         You [i.e., Punyakam and Gammage] submit to the jurisdiction of NY and
         agree that the state and federal courts sitting in Nassau County, New York
         shall have the exclusive jurisdiction over any action or proceeding to enforce
         the EFA. You acknowledge [that] jurisdiction may change at the sole
         discretion of MMP Capital’s successors or assigns. You waive any objection
         based on improper venue and/or forum non conveniens.

ECF No. 12, Ex. 1 at 9.1

                                           II.

A.       Enforcement of Forum Selection Clause


1
 The United States District Court for the Eastern District of New York is the
federal trial court with jurisdiction over Nassau County.
Case 2:20-cv-01755-FB-ST Document 16 Filed 03/16/21 Page 3 of 9 PageID #: 80




      “Courts determine whether forum selection clauses are enforceable by

asking:

      (1) whether the clause was reasonably communicated to the party resisting
      enforcement; (2) whether the clause is mandatory or permissive, i.e.,
      whether the parties are required to bring any dispute to the designated forum
      or simply permitted to do so; and (3) whether the claims and parties involved
      in the suit are subject to the forum selection clause.”

Gordian Grp., LLC v. Syringa Expl., Inc., 168 F. Supp. 3d 575, 581 (S.D.N.Y.

2016) (quoting Martinez v. Bloomberg LP, 740 F.3d 211, 217 (2d Cir. 2014)). “If

the forum selection clause was communicated to the resisting party, has mandatory

force and covers the claims and parties involved in the dispute, it is presumptively

enforceable. A party can overcome this presumption by making a sufficiently

strong showing that enforcement would be unreasonable or unjust, or that the

clause was invalid for such reasons as fraud or overreaching.” Id.

B.    Motion to Transfer Venue in Case Involving Forum Selection Clause

      “[M]otions for transfer lie within the broad discretion of the courts and are

determined upon notions of convenience and fairness on a case-by-case basis.” In re

Cuyahoga Equip., Corp., 980 F.2d 110, 117 (2d Cir. 1992). Because the plaintiff’s

choice of venue is entitled to substantial deference, the defendant has the burden of

proving by clear and convincing evidence that transfer is warranted. New York

Marine & Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 114 (2d Cir. 2010).
    Case 2:20-cv-01755-FB-ST Document 16 Filed 03/16/21 Page 4 of 9 PageID #: 81




         “Deciding a § 1404(a) motion to transfer venue requires a two-part inquiry:

first, whether the action to be transferred might have been brought in the transferee

court; and second, whether considering the convenience of the parties and witnesses,

and the interest of justice, a transfer is appropriate.” Mazuma Holding Corp. v.

Bethke, 1 F. Supp. 3d 6, 28-9 (E.D.N.Y. 2014) (citing AGSC Marine Ins. Co. v.

Assoc. Gas & Oil Co., Ltd., 775 F. Supp. 2d 640, 645 (S.D.N.Y. 2011)).

         Typically, the second part of the inquiry requires the Court to weigh a

combination of private and public interest factors to determine whether the

proposed forum is more convenient than the present one. See In re Hanger

Orthopedic Grp., Inc. Sec. Litig., 418 F. Supp. 2d 164, 168 (E.D.N.Y. 2006)

see also Lafarge N. Am., Inc., 599 F.3d, at 112.2

         However, the calculus changes when the parties execute a forum

selection clause. Because a forum selection clause “represents the parties’

agreement as to the most proper forum. . . . a valid forum selection clause

should be given controlling weight in all but the most exceptional cases.”

Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for the Western Dist. of


2
  The “public and private interest factors” are: (1) the convenience of
witnesses, (2) the convenience of the parties, (3) the locus of operative facts,
(4) the availability of process to compel the attendance of unwilling witnesses,
(5) the location of relevant documents and the relative ease of access to
sources of proof, (6) the relative means of the parties, (7) the forum's
familiarity with the governing law, (8) the weight accorded the plaintiff's
choice of forum, and (9) trial efficiency and the interest of justice. Id.
Case 2:20-cv-01755-FB-ST Document 16 Filed 03/16/21 Page 5 of 9 PageID #: 82




Tex., 571 U.S. 49, 63 (2013) (internal quotations and citations omitted). As

relevant here, “when parties agree to a forum-selection clause, they waive the

right to challenge the pre-selected forum as inconvenient or less convenient

for themselves or their witnesses, or for their pursuit of the litigation. A court

accordingly shall deem the private-interest factors to weigh entirely in favor

of the preselected forum.” Id. at 64. While it is “conceivable” that a “district

court would refuse to transfer a case notwithstanding the counterweight of a

forum selection clause, such cases [are] not common.” Id. On the contrary,

because forum selection clauses “further [the] vital interest of the justice

system” in “protect[ing litigants’] legitimate expectations,” the public

interest-factors usually favor enforcement as well. Id. at 63.

      “Parties can consent to personal jurisdiction through forum-selection

clauses in contractual agreements.” D.H. Blair & Co. v. Gottdiener, 462 F.3d

95, 103 (2d Cir. 2006). “Where an agreement contains a valid and enforceable

forum-selection clause. . .it is not necessary to analyze [personal] jurisdiction

under New York’s long-arm statute or [the] federal constitutional

requirements of due process.” Gordian Grp., 168 F. Supp. 3d, at 581 (quoting

Export-Import Bank of U.S. v. Hi-Films S.A. de C.V., No. 09-CV-3573 (PGG),

2010 WL 3743826, at *4 (S.D.N.Y. Sept. 24, 2010)).

                                          III.
Case 2:20-cv-01755-FB-ST Document 16 Filed 03/16/21 Page 6 of 9 PageID #: 83




A.    Enforcement of the Forum Selection Clause

      As a preliminary matter, the Court finds that the forum selection

clause is enforceable. Gammage’s motion does not address the clause, but

nothing in the record suggests she was unaware of it. On the contrary, her

signature appears four times on the EFA, which contains the clause. ECF

No. 12, Ex. 1 at 9-10. See Ally Bank v. Webster, 406 F. Supp. 3d 356, 361

(D. Vt. 2019) (a clause is “reasonably communicated” if it appears in the

“main text of a contractual agreement”); see also Effron v. Sun Line Cruises,

Inc., 67 F.3d 7, 9-10 (2d Cir. 1995) (forum selection clause contained in fine

print of airline ticket was “reasonably communicated”). Moreover, the

clause’s use of the word “shall” establishes that it is mandatory, and the

clause covers all “actions or proceedings” related to the EFA, including this

one. See generally Phillips v. Audio Active Ltd., 494 F.3d 378, 386 (2d Cir.

2007) (noting that the question of whether a forum selection clause is

mandatory or permissive “is one of contract interpretation. Hence our. . .

focus is on the language of the contract[,]” and concluding that a forum

selection clause stating that claims “are to be brought” was mandatory). The

forum selection clause is therefore presumptively enforceable.

      Gammage can overcome this presumption only by showing that the

clause is “invalid” or that enforcement of the clause would be “unreasonable
Case 2:20-cv-01755-FB-ST Document 16 Filed 03/16/21 Page 7 of 9 PageID #: 84




or unjust.” Although she alleges that MMP made “misrepresentations. . .in

the process” of negotiating the contract, the next sentence of her motion

makes clear that these “misrepresentations” relate to “the underlying issue

that the equipment was not as represented to Defendants.” ECF No. 11, Ex.

1 at 2. Thus, the Court does not construe Gammage’s “process” complaint as

a claim that fraud induced her to accept the forum-selection clause, but

rather as a substantive claim that MMP did not adequately perform an

alleged obligation to ensure the quality of the equipment it marketed.

      Nor is enforcement of the clause “unreasonable or unjust.” In the

absence of fraud, a forum selection clause will be enforced unless “the law

to be applied in the selected forum is fundamentally unfair;. . . enforcement

contravenes a strong policy of the forum state; or . . . trial in the selected

forum will be so difficult and inconvenient that the plaintiff effectively will

be deprived of [her] day in court.” Audio Active Ltd., 494 F.3d, at 392.

Gammage does not allege that New York law is “fundamentally unfair,” and

New York policy does not disfavor adjudicating claims involving in-state

corporations. Cf. Atlantic Marine Const. Co., Inc, 571 U.S., at 64 (noting

that forum selection clauses “further vital interests of the justice system”);

Bank v. Laptop & Desktop Repair, LLC, 206 F. Supp. 3d 772, 781

(E.D.N.Y. 2016) (collecting cases in support of the proposition that “New
Case 2:20-cv-01755-FB-ST Document 16 Filed 03/16/21 Page 8 of 9 PageID #: 85




York has a strong public policy of enforcing forum selection clauses so that

parties are able to rely on the terms of the contracts they make”) (emphasis

in original).

       Gammage’s claim that she does not “reside or do business in New

York” and “[has] no contact and no legal representation” in the state can be

liberally construed as a claim that trial in New York is “so difficult and

inconvenient that [she] will be effectively deprived of her day in Court,” but

this argument cannot carry the day. See ECF No. 11, Ex. 1 at 2. See also

Audio Active Ltd., 494 F.3d at 392; see generally Haines v. Kerner, 404 U.S.

519, 520 (1972) (requiring liberal construction of pro se pleadings). On the

contrary, the Second Circuit has made clear that a party is not “deprived of

his day in court” unless it is “impossible” for that party to litigate in the pre-

selected forum. Audio Active Ltd., 494 F.3d, at 392-93. It has also explicitly

held that “distance [does] not render a forum inconvenient if [the forum is]

readily accessible by air travel.” Id. (citing Sun Line Cruises, Inc., 67 F.3d,

at 10-11). Here, Gammage can easily purchase a flight ticket to New York if

in-person proceedings are needed, so this forum is not “so difficult and

inconvenient” as to “deprive [her] of [her] day in court.” Id.

       The parties’ forum selection clause is enforceable.

B.     Change of Venue
Case 2:20-cv-01755-FB-ST Document 16 Filed 03/16/21 Page 9 of 9 PageID #: 86




      The parties’ valid forum selection forecloses any argument that this

case “cannot be brought” in this district because the Court lacks personal

jurisdiction. Gottdiener, 462 F.3d, at 103. It further ensures that all of the

“private interest” factors weigh against transfer. Atlantic Marine Const. Co.,

Inc, 571 U.S., at 64. Thus, transfer is only appropriate if Gammage can show

that “the public interest. . . overwhelmingly [favors] transfer.” Id. at 67.

      Gammage does not carry this burden. Even construed liberally, her

arguments relate solely to the parties’ private interests, which the law

requires the Court to weigh against transfer. Moreover, New York’s interest

in enforcing forum selection clauses and the Court’s interest in promptly

adjudicating matters before it favor trying this case in New York.

Consequently, this matter is not an “exceptional case” in which the Court

may disregard the parties’ valid forum selection clause. Id. at 63.

                                CONCLUSION

      Gammage’s motion to transfer venue is DENIED. The Clerk shall

mail a copy of this Order to pro se defendant Punya Raman Gammage.

      SO ORDERED.

                                               _/s/ Frederic Block__________
                                               FREDERIC BLOCK
                                               Senior United States District Judge

Brooklyn, New York
March 16, 2021
